Citation Nr: 1013895	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-28 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a left knee disability, and if so, whether 
service connection is in order.

2.  Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to September 
1969.  He was born in 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2010; a transcript is of record. 

The second portion of issue # 1, and issue # 2, are addressed 
in the REMAND portion of the decision below and  are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  The issue of service connection for a left knee 
disability was denied in 1970; it was not timely appealed, 
and became final.

2.  The evidence added to the record since that 1970 rating 
decision bears directly and substantially upon the issue of 
service connection for a left knee disability, and is, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of that issue.


CONCLUSION OF LAW

Evidence submitted since the 1970 rating decision wherein the 
RO denied service connection for a left knee disability is 
new and material; the claim is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits.  It is codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).  Given the favorable decision contained herein with 
regard to the first portion of issue #1, the Board finds that 
any defect in the notice or assistance provided to the 
Veteran constitutes harmless error.

II.  New and Material Evidence:
Criteria, Factual Background, and Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 2004 decision.  

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation, new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the 1970 decision, of record were some of the 
Veteran's service treatment records which show a private 
physician's statement as to a pre-service automobile accident 
primarily involving a back injury; and in-service 
documentation of repeated left knee complaints.  Also of 
record was a report of a 1969 VA examination report which did 
not fully address the pertinent issues at hand, including any 
questions of possible in-service aggravation.

The Board notes that the Veteran has contended, on several 
occasions, that he was declared permanently disabled to a 10 
percent degree when he was discharged from service, but has 
not received disability payments at any time.  See VA Form 
21-526, filed in March 2006, in which he stated, "My 
permanent disability was granted on or about October 18, 
1970.  He apparently thought that was a VA benefit, and 
believed he had been granted a 10 percent disability rating, 
and said his recent claim was for increased VA compensation.  
See also letter dated May 23, 2006, in which he said his 
"records show a 10% permanent disability since October 18, 
1970 . . . ."  The Veteran has not provided any 
documentation of that alleged disability determination, and 
no records in the claims file show that he received 
disability severance pay from the Air Force.  His discharge 
examination, conducted at Clark Air Force Base in August 
1969, shows an orthopedic consultation, but no referral for a 
Medical Board.  In addition, his DD Form 214 reflects that 
the reason for his release from active duty was "Dependency 
- Hardship," rather than on a medical basis.

The additional evidence now in the file refers to his having 
injured his left as well as right knee in service, and 
indicates ongoing increased disability from both.  There is 
some discussion as to whether the incidents of left knee 
problems in service in fact reflected aggravation of any 
disability which may have existed prior to service.  Since 
that time, additional post-service clinical records and 
statements have been introduced into the file pointing out 
and clarifying the circumstances relating to service.  This 
bears directly and substantially upon the issue of service 
connection for a left knee disability, and is, by itself or 
in conjunction with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that issue.  The claim is therefore 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for entitlement to service connection for a 
left knee disorder; to that extent the appeal is granted.

REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The U.S. Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

The U.S. Court of Appeals for the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to determine whether lay 
testimony is credible in and of itself, and the Board may 
weigh the absence of contemporary medical evidence against 
lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra. 

In that regard, the Veteran is clearly competent to describe 
incidents and/or symptoms in service, and his lay reports are 
entitled to some probative weight.  However, the Court has 
held that in such a case where a Veteran asserts continuity 
of symptomatology since service, medical evidence is required 
to establish a nexus between that continuous symptomatology 
and the currently claimed condition.  See, e.g., McManaway v. 
West, 13 Vet. App. 60, 66 (1999), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).  

In addition, the U.S. Court of Appeals for Veterans Claims 
has held that a claim which is inextricably intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, both knees 
will be addressed by the RO on remand.

As to the Veteran's assertions that he was assigned a 10 
percent disability rating at, or shortly after, his 
separation from service, he has submitted no records to 
establish that scenario.  The Board notes in this regard that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the appellant in the development 
of his claim, that duty is not limitless.  Hyson v. Brown, 5 
Vet. App. 262 (1993).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  Ask the Veteran to submit or 
identify any records or other documents 
which show that he was determined to 
have a 10 percent disability at the 
time of his separation from the Air 
Force, or thereafter.

b.  Then, ask the appropriate service 
department to report as to whether the 
Veteran ever was awarded disability 
severance pay.  (A "3101 Print" dated 
August 29, 2006, shows that a previous 
request for this information had been 
sent to an incorrect addressee, and was 
forwarded for response.  It does not 
appear that a response is of record.)


2.  After the above development, schedule 
the Veteran for an orthopedic evaluation 
to determine the nature, etiology, and 
extent of his current left and right knee 
disabilities.  The claims folder, to 
include a copy of this Remand, must be 
made available to any examiner for review 
in conjunction with the examination, and 
any examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  The examination should 
be based on review of the service medical 
records indicating knee trauma both in and 
after service.

a.  The examiner should identify any 
present left and/or right knee 
disability and then opine as to whether 
it is at least as likely as not (i.e., 
to at least a 50/50 degree of 
probability) that any currently 
diagnosed left or right knee disorder 
was caused directly by or arose during 
the Veteran's active military service, 
or pre-existed service and was 
aggravated therein; or whether such a 
connection to service is unlikely 
(i.e., less than a 50/50 probability). 

b.  If the examiner believes the left 
knee disability was incurred in or 
aggravated during service, an opinion 
should be rendered as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any current right knee disability 
was caused directly by, or has been 
aggravated since service, by the left 
knee disability, or whether such 
causation or aggravation is unlikely 
(i.e., less than a 50/50 probability).

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  The Veteran is hereby notified that 
the consequence for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims on all potential bases.  
If the decision remains adverse, provide 
him and his representative with an 
appropriate SSOC.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


